I concur. But the matter is not without doubt. Sec. 77-0-13, R.S.U. 1933, requires a fence on each side of a railroad right of way when "the same passes through lands owned and improved byprivate owners." (Italics added.) Assuming that this applies to right of ways through towns whose plats and lots have been laid out in reference to the right of way, the statute, literally construed, would require fences even on the edges of depot areas, or what might be termed the town railroad messuage. But by judicial decision, on account of practical considerations, we have construed the statute not to intend fences along depot areas or at public crossings where the public crossings and the depot areas are contiguous. But also by judicial construction we seem to have held that this is a recession from the literal terms of the statute only to the extent that the railroad is permitted to move the cattle guard and wing fences which should otherwise be at the boundary of the highway back only so far as need be for convenience and not necessarily to the next crossing, which might be ten miles away. In other words, the judicial concession was one which permitted a recession from the place where by the terms of the statute, wing fences and a cattle guard should be placed, but did not sanction a total omission of them. I think that the statement in *Page 232 
the pleadings "that there was and is no cattle guard north of said public highway until a point is reached on said right of way of approximately a mile and a half north of said public highway" opens up the issue as to whether that was the closest point to the highway in Stockton at which the cattle guard and wing fences should be placed under the principle of our Utah decisions.
True it is that the argument could be made that such requirement would simply have formed a cul-de-sac further south than it actually was, and that these fences and cattle guards at public highways are not to prevent stock from traversing the right of way after they get into it without fault of the railroad but to keep them from getting in, and that as to the latter duty the railroad has fully performed. But it is quite probable that where stock does penetrate into a right of way through an unguarded but rightful opening at the station messuage, transverse wing fences and a cattle guard as close as possible to the limits of that messuage would keep them at a place where they might more easily be discovered and timely removed.
On the basis of these considerations I think we must affirm, because the trial court could, from the stipulation, have determined that the railroad had omitted to place wing fences and a cattle guard at a more southerly point than it did, although no definite place was assigned by plaintiff where they should have been placed. This argument gains strength from the case ofRoberts v. Salt Lake  Ogden Railway Co., 53 Utah 30,176 P. 856, where it was held that the burden of proof was on the railroad company to show that the place where the stock entered could not be fenced without inconvenience. I hardly think it is judicially adding a duty to say that a fence and guard should be placed at the nearest possible point beyond that part of the right of way which, under our decisions, could legally remain unfenced, because the concession to the railroads as to that tolerance was also judicial. This ruling, therefore, is a judicial refinement *Page 233 
of what was, in effect, a former judicial dispensation from the literalness of the statute, albeit such dispensation was dictated by practical considerations.